DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.
 Response to Amendment
3.	This office action is responsive to applicant’s request for continued examination (RCE) filed on 10/27/2021. Claims 1-3, 5-10, 12-20, 22-23 were pending. Claims 1, 5-7, 9, 17 were amended. Claims 4, 11, 21 were cancelled. Claims 22-23 were new claims.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	In lines 9-10 of claim 1, the phrase “a Si precursor having a first matrix bonding formula equal to CHx(SiH3)y” (emphasis added) is indefinite because the applicants fail to define x and y and/or the relationship between x and y.  For example if x = 0 and y = 0, then the limitation “CHx(SiH3)y” would be   CH0(SiH3)0 which is equivalent to C.  Therefore, the limitation “Si precursor having a first matrix bonding equal to CHx(SiH3)y” would be “Si precursor having a first matrix bonding formula equal to C” when x = 0 and y = 0, which a is contradicted limitation because the Si precursor having a first matrix bond comprises no Silicon (Si) atom or Si molecule at all.
	In lines 10-11 of claim 1, the phrase “the second precursor is a C precursor having a second matrix bonding formula equal to Si(NH)SiH2x(CH3)2y” (emphasis added) is indefinite because the applicants fail to define x and y and/or the relationship between x and y.  For example if x = 0 and y = 0, then the limitation “”Si(NH)SiH2x(CH3)2y  would be Si(NH)SiH0(CH3)0 which is equivalent to Si(NH).  Therefore, the limitation “the second precursor is a C precursor having a second matrix bonding formula equal to Si(NH)SiH2x(CH3)2y ” would be “second precursor is a C precursor having a second matrix bonding formula equal to Si(NH)” when x = 0 and y =0, which is a contradicted limitation because the C precursor having a second matrix bonding formula comprises no carbon (C) atom or carbon molecule at all.  Further, it is unclear 
	Claims 2-3, 5-8, 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because they depend on indefinite claim 1.
Allowable Subject Matter
6.	Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
7.	Claims 2-3, 5-8, 22-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
8.	Claims 9-10, 12-20 are allowed.
9.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claims 9-10, 12-16, the cited prior arts fail to disclose or suggest concurrently flowing a Si precursor, a C precursor, and a reactant gas into a process chamber, wherein the Si precursor includes C(SiH3)4, wherein the C precursor includes Si(NH)SiH2(CH3)4, and wherein the reactant gas includes both NH3 and O2 and while flowing the Si precursor, the C precursor, and the reactant gas into the process chamber, and during a main deposition step after the flow stable step, forming a plasma within the process chamber to form the isolation structure.
3)4, and wherein the C precursor includes Si(NH)SiH2(CH3)4

Response to Arguments
10.	Applicant’s arguments with respect to claim(s) 1-3, 5-8, 22-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Thursday; every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713